COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-432-CV
 
 
 
G.E.
TAYLOR, INC.                                                              APPELLANT
 
                           V.
 
WANDA
LOU FOSTER                                                             APPELLEE
 
                                               ----------
              FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss Appeal Without Prejudice.@  It is the court's opinion that
the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Costs of this appeal shall be taxed against party incurring same,
for  which let execution issue.
PER
CURIAM       
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: February 23, 2006
 




[1]See Tex. R. App. P. 47.4.